384 S.E.2d 813 (1989)
Frederick Lynwood FOLEY
v.
COMMONWEALTH of Virginia.
Record No. 0639-87-3.
Court of Appeals of Virginia.
October 10, 1989.
Ebb H. Williams, III (W. Roscoe Reynolds; Stone, Worthy, Reynolds & Joyce, Martinsville, on brief), for appellant.
Robert Q. Harris, Asst. Atty. General (Mary Sue Terry, Atty. Gen., on brief), for appellee.
Present: KOONTZ, C.J., and BARROW, BENTON, COLE, COLEMAN, DUFF, HODGES, KEENAN, and MOON[1], JJ.
UPON A REHEARING EN BANC
KOONTZ, Chief Judge.
In Foley v. Commonwealth, 8 Va.App. 149, 379 S.E.2d 915 (1989), a panel of this Court held that the trial court erred by failing to exclude juror Hazel Allen for cause. A majority of this Court sitting en banc on September 15, 1989 pursuant to the Commonwealth's request for rehearing determined that the trial court erred for the reasons stated in the above cited opinion.
MOON, J., joined by COLE, COLEMAN and HODGES, JJ., would affirm the judgment of the trial court for the reasons stated in his dissenting opinion.
NOTES
[1]  Judge Baker did not participate in the en banc proceeding.